DETAILED ACTION
                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/RestrictionsApplicant's election with traverse of Invention I & Species IA (Claims 1-2 & 4-13) in the reply filed on (8-22-2022) is acknowledged. The traversal is on the ground(s) that Species IA and IIA are sufficiently related that it would cause an undue search burden. This is not found persuasive because the two embodiments are mutually exclusive. Additionally, each species is found to be under a different CPC, i.e. B6527/00 and B6531/00, respectively.  The requirement is still deemed proper and is therefore made FINAL. Accordingly, Invention II and Species IIA (Claims 3 & 14-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, receptively. There being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (8-22-2022).
                                                                       Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently the specification mentions on ([0051]) of the instant application specification’s that “…fibrous paper or cellulous material 2...”. Where, the reference character “2” is found in the instant application specification’s but not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently (Fig. 12) has the reference character “188”, which is not found in the instant application specification’s.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" & “46” are both pointing to the same portion of an object (a box) in (Fig. 18A & 18B). While “22” has been disclosed to represent “the paper fiber batt” and “46” been disclosed to represent “the insulative pad”, each should be pointing at different parts they respectively represent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the discrete pad having a third thickness that is equal to a sum of the first and second thicknesses of the first and second pads must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                           SpecificationThe abstract of the disclosure is objected to because 
While not incorrect, the Abstract currently contains the following numerical string at the end of summarizing verbiage… “26346819.1 “. The examiner believes that this may have been added in error, please comment if otherwise. 
 Correction is required.  See MPEP § 608.01(b). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “having a third thickness”, it does not reasonably provide enablement for “having a third thickness equal to the sum of the first and second”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Currently, the breadth, scope, and limitations of the claims is unclear. Leaving the nature of the invention hard or impossible to determine. One reason is due to the state of the prior art encompassing many different features, combinations and embodiments that may be similar. It would be beyond the level of one of ordinary skill to determine the existence of working examples from the amount of direction provided by the inventor. Adding, that the level of predictability in the art makes the quantity of experimentation needed to make or use the invention based on the content of the disclosure is too vast if not impossible.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” appears several times throughout the claims, including in claims 1 & 9 (three times), and claims 4, 6, 11-12, (once) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the claims will be understood to read “up 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 9 & 11-12, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over McGoff et al. (US-2018/0,299,059, hereinafter McGoff)
Regarding claim 9 & 11-12, 	
A method for producing an insulation material, the method comprising:
 mixing cellulose reinforcement fibers with thermoplastic binder fibers to form a mixture; 
applying heat to the mixture to melt the thermoplastic binder fibers such that the thermoplastic binder fibers bind the cellulose reinforcement fibers together to form a continuous batt, 
the thermoplastic binder fibers making up about 0.5% to about 25% by weight of the continuous batt; cutting the continuous batt along a first plane extending through its thickness to form a discrete pad; and 
slicing the discrete pad along a second plane extending along its length to form a first pad having a first thickness and a second pad having a second thickness, 
wherein each of the first and second thicknesses is greater than or equal to about 1/16 of an inch.
Wherein at least one of the first and second thicknesses is equal to about 1/16 of an inch.
Wherein the thermoplastic binder fibers make up less than about 10% by weight of the batt
McGoff teaches the following:
(Abstract) teaches that the present invention relates to thermal insulating liners for regulating the temperature of perishable goods or temperature sensitive products. ([0114]) teaches that fibers implemented may comprise chemically-modified cellulose, cupra-ammonium rayon, ethyl cellulose, cellulose acetate, cellulosic esters, cellulosic ethers, cellulosic nitrates, cellulosic acetate butyrates, regenerated celluloses, chemically modified cellulose such as cross-linked cellulose fibers, highly purified cellulose fibers such as Buckeye HPF polyamides alone or combinations thereof. ([0115]) teaches a variety of polymers that comprise the fiber, noting polyethylene terephthalate (PET) is amongst them, with PET being a known thermoplastic polymer resin of the polyester family. 
([0131]) teaches that the fibrous materials may be bonded with heat and pressure from a calender (thermal bonding). ([0132]) teaching that the bonding agent may consist of the same polymer as the fibrous materials, or a different fibrous material. In some embodiments, the bond may be a result of the combination of physical and chemical forces which acts on the boundary layer between the two polymers.
 & 12a.) ([0101]) teaches that insulating layer may comprise numerous fibers types, ranging in any proportionality and combination ranging from about 1% to about 100% and combinations thereof. ([0122]) teaches that the insulating layer 200 may comprise additional fibers in an amount of at least 10, 15, 20, 25, 30, 40, or 60 weight percent of the insulating layer 200.
, 9e.) & 11a.) ([0003]) teaches that the insulating layer may have a thickness of at least about 0.2 cm, for example, about 2.5 cm. Where 1/16th of a inch is understood to be 0.158 (~0.16 cm). ([0157]) teaches an excised portion 104, 104 a, 104 b of the insulating layer 200 may be removed. Adding that the excision may be made by a knife. Further adding that the excised portions may be of the same length and width. In some embodiments, the excised portions have varying length and width. ([0160]) teaches that the excised portion may be added to the bottom of the insulating layer. As such, the two layers are understood to comprise the same thickness, due to the excised portion coming from the insulating layer itself. ([0296]) teaches that two-layers indicate that insulating layers were stacked together for this test. Two-layer thermal insulating liners had a final thickness of about 1.85-about 2.0 inches. ([0266]) teachings that a rotary blade was installed on the conveyor belt and the rotary blade made incisions parallel to the direction of the movement of the newly formed insulating layer 200. ([0267]) teaches that another blade was set to cut across the insulating layer 200 (perpendicular to the movement of the conveyor) allowing for a predetermined insulating layer 200 length to be implemented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 1-2, 4-8, 10 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGoff et al. (US-2018/0,299,059, hereinafter McGoff) in view of Thomas Nelson et al. (US-5,020,481, hereinafter Nelson)Regarding claim 1-2 & 5-6, 	
A method for producing an insulation material, the method comprising: 
mixing cellulose reinforcement fibers with thermoplastic binder fibers to form a mixture; 
applying heat to the mixture to melt the thermoplastic binder fibers such that the thermoplastic binder fibers bind the cellulose reinforcement fibers together to form a batt, 
the thermoplastic binder fibers making up about 0.5% to about 25% by weight of the batt; and 
slicing the batt along a horizontal plane to form a first pad having a first thickness and a second pad having a second thickness, 
wherein each of the first and second thicknesses is greater than or equal to about 1/16 of an inch.
The method of claim 1 wherein the first and second thicknesses are equal to one another
Wherein the thermoplastic binder fibers include at least one of bicomponent fibers and fibers made of a material selected from a group consisting of polyvinyl alcohol, polyethylene, polyester, polypropylene, and mixtures thereof.
Wherein the thermoplastic binder fibers make up less than about 10% by weight of the batt.
McGoff teaches the following:
& 5a.) (Abstract) teaches that the present invention relates to thermal insulating liners for regulating the temperature of perishable goods or temperature sensitive products. ([0114]) teaches that fibers implemented may comprise chemically-modified cellulose, cupra-ammonium rayon, ethyl cellulose, cellulose acetate, cellulosic esters, cellulosic ethers, cellulosic nitrates, cellulosic acetate butyrates, regenerated celluloses, chemically modified cellulose such as cross-linked cellulose fibers, highly purified cellulose fibers such as Buckeye HPF polyamides alone or combinations thereof. ([0115]) teaches a variety of polymers that comprise the fiber, noting polyethylene terephthalate (PET) is amongst them, with PET being a known thermoplastic polymer resin of the polyester family. 
([0131]) teaches that the fibrous materials may be bonded with heat and pressure from a calender (thermal bonding). ([0132]) teaching that the bonding agent may consist of the same polymer as the fibrous materials, or a different fibrous material. In some embodiments, the bond may be a result of the combination of physical and chemical forces which acts on the boundary layer between the two polymers.
 & 6a.) ([0101]) teaches that insulating layer may comprise numerous fibers types, ranging in any proportionality and combination ranging from about 1% to about 100% and combinations thereof. ([0122]) teaches that the insulating layer 200 may comprise additional fibers in an amount of at least 10, 15, 20, 25, 30, 40, or 60 weight percent of the insulating layer 200.
, 1e.) & 2a.) ([0003]) teaches that the insulating layer may have a thickness of at least about 0.2 cm, for example, about 2.5 cm. Where 1/16th of a inch is understood to be 0.158 (~0.16 cm). ([0157]) teaches an excised portion 104, 104 a, 104 b of the insulating layer 200 may be removed. Adding that the excision may be made by a knife. Further adding that the excised portions may be of the same length and width. In some embodiments, the excised portions have varying length and width.([0160]) teaches that the excised portion may be added to the bottom of the insulating layer. As such, the two layers are understood to comprise the same thickness, due to the excised portion coming from the insulating layer itself. ([0296]) teaches that two-layers indicate that insulating layers were stacked together for this test. Two-layer thermal insulating liners had a final thickness of about 1.85-about 2.0 inches. ([0266]) teachings that a rotary blade was installed on the conveyor belt and the rotary blade made incisions parallel to the direction of the movement of the newly formed insulating layer 200. ([0267]) teaches that another blade was set to cut across the insulating layer 200 (perpendicular to the movement of the conveyor) allowing for a predetermined insulating layer 200 length to be implemented.
Regarding Claim 1, McGoff teaches the overwhelming majority of claim 1, including a process for forming a thermal liner that comprises various both cellulose reinforcement fibers and thermoplastic binder to form a batt, then slicing the batt in various directions to get a batt of the desired size, this may be followed by stacking the matts to a desired thickness. McGoff noting that the cutting may be done by a knife ([0157]) and on ([0266]) that a rotary blade was installed on the conveyor belt and the rotary blade made incisions parallel to the direction of the movement of the newly formed insulating layer 200 and on ([0267]) that another blade was set to cut across the insulating layer 200 (perpendicular to the movement of the conveyor). McGoff is silent on details regarding cutting the matt. In analogous art for a thermal insulating jacket that comprises insulation that may be fiberglass or cellulose insulation, Nelson suggests details regarding cutting the formed insulation jacket, and in this regard Nelson teaches the following:
(Col. 18, lines 62-End & Col. 19, lines 1-4) teaches that the final step is to cut horizontally through the structure 230 on a cutting plane which is substantially parallel to the geometric plane of skin 233. The cutting or saw line 235 is set at the necessary separation from skin 233 for the desired thickness of insulation material for the first insulation sheet. The end strips cut from each sheet 231 and 232 correspond to strips 206 and 207 and to strips 221 and 222 of the earlier illustrations. The bonding of additional skins and additional horizontal cuts are made in order to create additional insulation sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a thermal liner that comprises various both cellulose reinforcement fibers and thermoplastic binder to form a batt, then slicing the batt in various directions to get a batt of the desired size, this may be followed by stacking the matts to a desired thickness of McGoff. By utilizing a horizontal cutting step on the insulation structure assembly, as taught by Nelson. Highlighting, implementation of a horizontal cutting step on the insulation structure assembly provides a means for setting the necessary separation from skin for the desired thickness of insulation material for the first insulation sheet and creating additional insulation sheets, (Col. 18, lines 62-End & Col. 19, lines 1-4). Additionally, and/or alternatively, the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 4, 	
Wherein the thermoplastic binder fibers have a length of less than about 24 mm.
McGoff teaches the following:
([0122]) teaches that the fibrous materials may have a different composition and/or configuration (e.g., length, minimum transverse dimension, maximum transverse dimension, cross-sectional shape, or combinations thereof) and may be of any type of fiber that is known in the art. Highlighting, that the fiber length implemented is understood to impact the configuration (dimensions) of the fiber implemented. Where, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, see In re Boesch, 205 USPQ 215 (CCPA 1980). Alternatively, and/or additionally, the change of size case law may be recited. Where, a mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 7, 	
Wherein the cellulose reinforcement fibers include at least one of paper fibers and cardboard fibers.
McGoff teaches the following:
([00111]) teaches that the fibrous materials may comprise wood fibers, papyrus fibers woody fibers, amongst other types of trees and plants. ([0004]) teaches that The fibrous material may comprise recycled fibers such as post-consumer recycled fibers and/or pre-consumer recycled fibers.
Regarding claim 8, 	
Wherein the batt has a weight within a range from 1000 GSM to 1600 GSM.  
McGoff teaches the following:
([0151]) teaches that the insulating layer 200 may comprise a density ranging from about 100 g/m2 to about 5000 g/m2.
Regarding claim 10,
Wherein the discrete pad has a third thickness that is equal to a sum of the first and second thicknesses of the first and second pads.
McGoff teaches the following:
([0005]) teaches that the insulating layer may be folded such that the first side portion, second side portion and middle portion create an open mouth substantially polygonal box form. Where the folding action creates a third thickness that is equal to the sum of the first and second pads respective thicknesses. Additionally, and/or alternatively, while no discrepancies are perceived to exists regarding the insulating layer having a third thickness that is equal to a sum of the first and second pad’s respective thicknesses, the change of size case law may be recited. Where, the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 13,
Wherein the discrete pad has a weight within a range from 1000 GSM to 1600 GSM.
McGoff teaches the following:
([0151]) teaches that the insulating layer 200 may comprise a density ranging from about 100 g/m2 to about 5000 g/m2.
B.) Claim(s) 4 & 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over McGoff in view of Nelson as detailed in claim 1, and in further view of Miki et al. (JP-2005/139,582, hereinafter Mikki)
Regarding claim 4, 	
Wherein the thermoplastic binder fibers have a length of less than about 24 mm.
McGoff teaches the overwhelming majority of claim 1, including a process for forming a thermal liner that comprises various both cellulose reinforcement fibers and thermoplastic binder to form a batt, then slicing the batt in various directions to get a batt of the desired size, this may be followed by stacking the matts to a desired thickness. McGoff noting on that the fibrous materials may have a different composition and/or configuration (e.g., length, minimum transverse dimension, maximum transverse dimension, cross-sectional shape, or combinations thereof) and may be of any type of fiber that is known in the art, ([0122]). Where the fiber length implemented is understood to have an impact on the configuration (dimensions) of the fiber implemented. McGoff is silent on details regarding the length of the thermoplastic binder fibers. In analogous art for composite body comprising a pulp fiber that may include plant-derived fibers i.e. cellulose, and a thermoplastic binder fiber that is selected depending on its compatibility with the type of plant-derived fibers implemented, ([0020]), Miki suggests details regarding the length of the thermoplastic binder fibers implemented, and in this regard Mikki teaches the following:
([0009]) teaches that the binder fiber is a chopped fiber having polypropylene in the core and polyethylene in the sheath, and is cut to a length of 4 to 7 mm. It provides the body. ([0021]) expands this range teaching that the binder fibers are preferably fibers having a fiber length of 1 to 25 mm before being melted in order to facilitate entanglement with vegetable fibers and activated carbon fibers and to prevent the fibers from falling off during the manufacturing process of the fibers
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a thermal liner that comprises various both cellulose reinforcement fibers and thermoplastic binder to form a batt, then slicing the batt in various directions to get a batt of the desired size, this may be followed by stacking the matts to a desired thickness of McGoff. By utilizing a thermoplastic binder fiber that is cut to a length in the range as taught and specified by Mikki. Highlighting, implementation of a thermoplastic binder fiber that is cut to a length of in the range specified allows facilitating entanglement with vegetable fibers and activated carbon fibers and to prevent the fibers from falling off during the manufacturing process of the fibers, ([0021])
Regarding claim 7, 	
Wherein the cellulose reinforcement fibers include at least one of paper fibers and cardboard fibers.
McGoff teaches the overwhelming majority of claim 1 as detailed above in claim 4. McGoff is silent on details regarding the cellulose reinforcement fibers include at least one of paper fibers and cardboard fibers. Recalling, that McGoff teaches that the natural fiber may comprise plant fibers, cellulose etc. ([0003]). In analogous art as detailed above in claim 4, Mikki suggests details regarding the types of plant fibers (cellulose) that may be implemented, and in this regard Mikki teaches the following:
([0018]) teaches that pulp fibers, for example, fibers of herbs such as broad-leaved trees, coniferous trees, rice, reeds, and bagasse are suitable. 131 In addition to deinked pulp (DIP) derived from waste paper, fibrillated pulp obtained by defibrating waste paper is also possible. Furthermore, not only plant-derived fibers, but also fibers containing materials such as synthetic fibers may be used as needed, and additives such as sizing agents used in normal wet papermaking may be used I do not care.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a thermal liner that comprises various both cellulose reinforcement fibers and thermoplastic binder to form a batt, then slicing the batt in various directions to get a batt of the desired size, this may be followed by stacking the matts to a desired thickness of McGoff. By utilizing a cellulose reinforcement fiber include at least one type including paper fibers and/or cardboard fibers, as taught by Mikki. Highlighting, implementation of cellulose reinforcement fiber that comprise either paper fibers and/or cardboard fibers is it provides a means for recycling waste paper, ([0018]). Alternatively, and/or additionally simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collison et al. (US-10,583,977) – This reference shares a common priority date with the instant application. However, the reference teaches in the (Abstract) a method and system for producing an insulated mailer and an insulated box having an insulative paper fiber pad substructure with a density of less than about 10 pounds per cubic foot. The insulative paper fiber pad has entangled reinforcement fibers. A method of forming an insulative paper fiber pad using recycling-compatible or water soluble adhesive and paper layers is provided
Collision et al. (US-11,267,641) – This reference shares a common priority date with the instant application. However, the teaches in the (Abstract) a repulpable insulation material includes a batt formed of a mixture of thermoplastic binder fibers and cellulose fibers bound together by the thermoplastic binder fibers. The thermoplastic binder fibers make up about 0.5% to 25% by weight of the batt. The repulpable insulation material have a weight within a range from 1000 GSM to 1600 GSM. Subjecting the repulpable insulation material to a repulpability test produces greater than 85% fiber yield.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715